Citation Nr: 0308345	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  98-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  That decision granted service connection for 
PTSD and assigned an initial disability rating of 30 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas.

3.  The evidence does not reasonably show that the veteran's 
PTSD alone is manifested by total occupational and social 
impairment.

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the November 
2002 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2002).  In this issuance, the RO 
cited to the provisions of 38 C.F.R. § 3.159 (2002), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has already 
been achieved in this case.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).


II.  Factual Background

Service medical records indicate that the veteran had his 
left lower leg amputated after stepping on a landmine in 
Vietnam.

VA treatment notes from February 1997 through August 1997 
showed that the veteran was seeking treatment for PTSD.

A June 1997 VA examination report noted that the veteran 
reported nightmares, flashbacks and startle reaction.  He 
also stated that he got depressed all the time.  The veteran 
indicated that he had held a gun to his mouth, but could not 
kill himself and got rid of his guns.  The veteran reported 
that he was close to his wife and children and had continued 
to work for his family.  On examination, the veteran was 
depressed.  He was still preoccupied with war experiences.  
His cognitive functions appeared intact.  There was no 
suicidal ideation.  The examiner diagnosed PTSD and major 
depression and assigned a Global Assessment of Functioning 
Score (GAF) of 50.

A September 1997 VA treatment note indicated that the 
veteran's mood was dysphoric and irritable with congruent 
affect.  He had flashbacks and paranoid thoughts.  Some 
suicidal and aggressive thoughts about other people were 
noted, but there was no intention at that time.  The 
diagnosis was PTSD with behavior under control.

A December 1997 VA treatment note stated that the veteran 
complained of depression, survivor guilt, intrusive 
recollections of Vietnam, sleep disturbance, social 
isolation, difficulty managing anger, and severe distress in 
response to reminders of Vietnam.  PTSD treatment was 
recommended.

VA treatment notes from March 1998 to July 2000 indicated 
that the veteran sought individual and group therapy for 
PTSD.  A GAF of 68 was assigned in April 1998.  Later in 
April, a GAF of 67 was assigned.  A May 1998 VA treatment 
note indicated a GAF of 50.  The veteran reported he felt 
"uptight" with intrusive thoughts.  A June 1998 VA 
treatment note reported a GAF of 55.  An August 1998 VA 
treatment note indicated a GAF of 54.  A September 1998 VA 
treatment note stated that the veteran was isolating himself 
from his family.  He reported that he lived in the same house 
with his family, but did not parcitipate in any activities 
with them.  A GAF of 56 was assigned.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 1998.  The veteran stated that he 
tried to isolate himself.  He stated he would not answer the 
door or telephone.  He indicated that he lived in the woods 
on 65 acres.  He reported that he lived there because it was 
secure, with only one way in and one way out.  The veteran 
stated that his room overlooked the driveway and he watched 
over the driveway at night.  He indicated that he slept about 
four hours a night.  The veteran reported that he distanced 
himself from the people in his life to protect himself.  He 
stated that he did not receive presents from friends or 
family for his birthday or Christmas because he felt guilty 
about surviving Vietnam.  He indicated that he preferred to 
be alone.  He stated that, if it were up to him, he would 
stay in his room alone for the rest of his life.  The veteran 
reported that he felt like he had never left Vietnam.

A February 1999 VA treatment note reported a GAF of 50.  The 
veteran reported severe anxiety and discomfort in gatherings.  
A March 1999 VA treatment note indicated a GAF of 55.  A June 
1999 VA treatment note showed a GAF of 50.  The veteran 
reported that he always thought he was still in Vietnam.  He 
indicated he lived in the woods and did not socialize.

A September 1999 VA examination report noted that the veteran 
last worked in December 1997.  The veteran reported that he 
had difficulty falling and staying asleep.  He also indicated 
he had difficulty concentrating and was hypervigilant.  He 
stated that did not have any friends.  On examination, the 
veteran was alert, fairly neat in appearance, cooperative, 
and talked fluently and relevantly.  His mood was depressed.  
He denied suicidal or homicidal ideations.  His affect was 
appropriate.  He was oriented to time, place and person.  
Memory of recent and remote events was fair.  Judgment and 
insight were fair.  Affect was appropriate.  The diagnosis 
was PTSD with depression.  The examiner assigned a GAF of 50, 
current and past.  The examiner also stated that the veteran 
had "severe impairment of social and industrial ability."

A February 2000 VA treatment note indicated that the veteran 
reported chronic marital strain.  He stated that his PTSD 
symptoms and memories of Vietnam were more prevalent.  The 
psychologist assigned a GAF of 45.  He noted that the 
veteran's Vietnam ruminations and intrusions were quite 
frequent.

A June 2000 VA treatment note reported that the veteran had 
felt depressed and suicidal for four days.  On examination, 
the veteran was relaxed and cooperative with a depressed 
mood.  His judgment was fair.  A GAF of 50 was assigned.

VA treatment notes from September and October 2001 indicated 
continued treatment for PTSD.  A GAF of 50 was noted during 
this period of time.

A VA hospital report noted that the veteran was hospitalized 
from December 2001 to January 2002.  On admission, the 
veteran complained of depressive symptoms and vague suicidal 
ideation.  He reported a great deal of anxiety, insomnia, and 
an inability to stop focusing all of his thoughts on Vietnam.  
The veteran was discharged home in a stable condition.  The 
GAF noted at discharge was 70.

A January 2002 VA treatment note indicated that the veteran 
discussed the events that led to his recent hospitalization.  
The psychologist noted that the veteran appeared 
restabilized.  A GAF of 55 was assigned.  A February 2002 VA 
treatment note reported a GAF of 56.

VA treatment notes from March and April 2002 noted a GAF of 
58.  A May 2002 VA treatment note indicated that the veteran 
was somewhat depressed because of Memorial Day.  He had more 
frequent suicidal thoughts, but denied any imminent plan or 
intent.  A GAF of 55 was assigned.

An October 2002 VA treatment note indicated that the vetern 
was alert, restless, irritable with a depressed mood and 
constant intrusive thoughts of Vietnam.  He also reported 
survivor guilt and paranoia.  He had vague suicidal thoughts 
for two weeks.  A GAF of 50 was assigned.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2002).

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  § 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an initial rating of 
70 percent for PTSD.  Here, the Board finds that the 
application of 38 C.F.R. § 4.7 is raised by the evidence.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more closely approximates the criteria 
required for that evaluation.  See 38 C.F.R. § 4.7.

In this case, the veteran has reported a significant degree 
of social isolation.  Although he maintains relationships 
with his wife and children, VA treatment notes from 1997 
through 2002 have repeatedly noted social isolation.  A 
September 1998 VA treatment note stated that, while the 
veteran lived with his family, he isolated himself and did 
not participate in family activities.  The veteran testified 
in December 1998 that he tries to isolate himself from 
others.

The September 1999 VA examiner noted that the veteran had 
"severe impairment of social and industrial ability" as a 
result of his PTSD symptoms.  The veteran has repeatedly 
reported suicidal ideations and was hospitalized from 
December 2001 to January 2002 because of depression and vague 
suicidal ideations.  In addition, the veteran has been noted 
to be hypervigilant and paranoid.  He testified at the 
December 1998 hearing that his bedroom overlooked the only 
entrance and exit onto his property and he watched over the 
driveway at night.

In addition, the veteran has repeatedly noted intrusive 
thoughts from Vietnam.  At the December 1998 hearing the 
veteran stated that he felt like he had never left Vietnam.  
VA treatment notes from 1997 through 2002 have repeatedly 
noted that the veteran had difficulty not focusing his 
thoughts on Vietnam.

The Board finds that the evidence reasonably shows that the 
veteran suffers from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  The Board is aware that the veteran does not 
demonstrate all the criteria for a 70 percent disability 
rating.  However, the evidence of record demonstrates 
symptomatology and a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.

A rating of 70 percent is also supported by the assignment of 
GAF scores ranging predominently from 50 to 55.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence that the Court has noted the importance 
of and defined the terms of the GAF score.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores of 51 to 60 are defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Id.  GAF scores of 41 to 50 are 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id. (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  The Board notes that the 
veteran has, in April 1998 and January 2002 been assigned GAF 
scores of 68, 67 and 70 respectively.  However, the Board 
notes that since 1997 the veteran's GAF score has 
consistently been between 50 and 55, with occasional scores 
above and below those numbers.  These consistent scores 
assigned over a period of several years are more probative 
than the occasional assignment of higher scores.  
Accordingly, the Board finds that, although he has shown some 
higher scores during the appeal period, the predominance of 
scores between 50 and 55, with 50 being the GAF most often 
assigned, show that the veteran's symptoms have been moderate 
to severe throughout the appeal period and are contemplated 
under the rating schedule for a 70 percent disability rating.  
Accordingly the Board finds that the criteria for an initial 
disability rating of 70 percent are met.

The Board further finds, however, that the veteran's PTSD has 
not resulted in the manifestations contemplated for a 100 
percent rating as it is not shown he has total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Such manifestations are not 
noted in the private treatment records, the VA examinations 
or the veteran's own contentions.  Accordingly, the Board 
concludes that the schedular criteria for a 100 percent 
rating for PTSD are not met.

The Board acknowledges that not every single symptom listed 
in the criteria for a 70 percent evaluation under Diagnostic 
Code 9411 has been shown in this case. However, the evidence 
that the veteran's PTSD essentially results in occupational 
and social impairment with deficiencies in most areas is 
sufficient, after the resolution of all doubt in his favor, 
to warrant an initial 70 percent evaluation for this 
disorder.  See 38 U.S.C.A. § 5107(b) (West 2002). 

In addition, the Board notes that the evidence does not raise 
a question that a rating higher than 70 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's PTSD alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 70 percent is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

